Dunbar, C. J.
(dissenting).I dissent. I do not think the matters stricken out had any office to perform in this kind of a case, unless it would be to distract the mind of the jury from the true issues to be determined in the case. So far as the probabilities of the truthfulness of the witnesses is concerned, I do not care to discuss them. All questions of fact were submitted by the law to the judgment of another tribunal. They have exercised their judgment and it is binding upon me. The judgment should be affirmed.
Scott, J., concurs.